Title: To George Washington from Colonel Goose Van Schaick, 29 July 1780
From: Van Schaick, Goose
To: Washington, George


					
						Sir
						Albany July 29th 1780
					
					Before & since the receipt of your Excellencies favour of the 20th Ulto I have caused a reinforcement of provisions to be thrown into Fort Schuyler sufficient for that Garrison to the 30th August, but having yesterday been informed that the whole of the Oneida Nation consisting of four hundred souls totally destitute of provisions have been oblidged to fly to the Fort for protection The provisions of that Garrison must be exhausted these Indian famelies are on their way down but wait for the Batteaus which having a small quantity of Provs. & other Stores, sent from Schonectady (before the news of these Refugee Indians) were detained on the route on a report of the approach of five hundred of the Enemy, at which place the Guard threw up works, & put themselves under cover, & now waiting for a reinforcement to their Guard—As most of the nine Months Men stationed on the Western Frontier intended for the relief of the Garrison, have enlisted in the Continental Battalions, & on their march down, The number of Men that will remain on those Frontiers is so small that little or no assistance can be expected from them.
					I have at present one hundred Barrels of Flour, & twenty nine head of Cattle to send up to Fort Schuyler, but how to get them there for the

want of a Guard I know not. The Militia being so disgusted at the Troops being withdrawn that were raised for the defence of the Frontiers & seeing no likelyhood of support. altho threatned from every quarter with the approach of the Enemy who appear daily. indeed there are few people but expect the whole Country that is Schohary, & the Mohawk River. the Crop⟨s⟩ which are the most promising will be totally destroyed during this summer, unless some relief other than the Militia of the Country can be spared.
					Relative to your Excellencies order for a hundred Barrels of Beef or Pork, directed to any Comsy to the Eastward of this, was delivered me by Brigadier General Clinton, when he left Albany with his Brigade—I immediately forwarded it to James Watson of Hartford a principle Agent in the State of Conecticut with a requisition that if the Beef or Pork could be obtained to forward it to the nearest Landing on the North River. & at the same time give notice thereof to me. I have not been able to hear from Mr Watson, nor can I obtain an Express in order to make the necessary inquiry for the want of money in the Quarter Master Department—I have hardly ever been able to obtain more provisions for the Garrison of Fort Schuyler than from hand to Mouth when the communication was not so deficient or uncertain. but for the present for the want of Troops to Convoy the Batteaus should any unforseen accident happen to that Post by the Troops being oblidged to evacuate it for want of provisions. I cannot look upon myself as accountable for such misfortune having exerted myself to the utmost, & shall leave no possible means untryed to relieve the Garrison with what provisions I have now ready to send—No dependance can at present be put on our Magazines here, as we are Sometimes without for several days, & will be so again tomorrow unless some Cattle arrive—I have the honor to be most Respectfully Your Excellencies most obedient servant
					
						G. V. Schaick
					
				